UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4403


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEVIN MAURICE WILLIAMS, a/k/a Gunshine,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (7:09-cr-00113-BO-1)


Submitted:   December 21, 2010            Decided:   January 14, 2011


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel J. Randall, IV, THE RANDALL LAW FIRM, P.C., Leland, North
Carolina, for Appellant.    George E. B. Holding, United States
Attorney, Jennifer P. May-Parker, Assistant United States
Attorney, Timothy Severo, Special Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Appellant Devin Maurice Williams pled guilty to one

count    of    possession         of    ammunition         by   a    convicted     felon    in

violation of 18 U.S.C. §§ 922(g)(1) and 924 (2006), and was

sentenced      to     a    seventy     month    term       of   imprisonment.        He    now

challenges the reasonableness of his sentence.                               Specifically,

Williams      argues       that   the    district      court        erred   by   imposing    a

four-level enhancement under United States Sentencing Guidelines

Manual § 2K2.1(b)(6) (2009), by failing to adequately explain

the basis for the sentence, and by failing to grant his motion

for a sentencing variance.                For the reasons discussed below, we

affirm.

               We   review        a    sentence      for    reasonableness         under    an

abuse-of-discretion standard.                  Gall v. United States, 552 U.S.

38, 51 (2007).             This review requires consideration of both the

procedural and substantive reasonableness of a sentence.                                   Id.

In determining procedural reasonableness, this court considers

whether the district court properly calculated the defendant’s

advisory Guidelines range, considered the 18 U.S.C. § 3553(a)

(2006) factors, analyzed any arguments presented by the parties,

and sufficiently explained the selected sentence.                            Id.   Next, we

review the substantive reasonableness of the sentence, “‘taking

into account the totality of the circumstances, including the

extent    of    any       variance     from    the   Guidelines        range.’”       United

                                               2
States v. Morace, 594 F.3d 340, 346-47 (4th Cir. 2010) (quoting

Gall, 552 U.S. at 51), petition for cert. filed, __ U.S.L.W. __

(U.S. July 16, 2010) (No. 09-4007).

              First,       Williams        maintains          the     district         court

erroneously        calculated       his     Guidelines         sentencing          range   by

applying a four-level enhancement under USSG § 2K2.1(b)(6).                                 To

apply the enhancement under § 2K2.1(b)(6), the Government must

prove by a preponderance of the evidence facts that establish

that   the    defendant      used    a    firearm       and   that    its     use    was    in

connection      with   another       felony       offense.           United    States      v.

Garnett,     243    F.3d    824,    828-29       (4th   Cir.    2001).         A    district

court’s      finding   that     sufficient         facts      exist    to     support      the

enhancement is reviewed for clear error.                       Id.     Under the clear

error standard of review, this court will reverse only if it is

“left with the definite and firm conviction that a mistake has

been committed.”           United States v. Stevenson, 396 F.3d 538, 542

(4th Cir. 2005) (internal quotation marks omitted).

              Williams does not dispute his use of a firearm, but

claims    the   district      court       erred    in    assigning      the    four-level

enhancement because he presented evidence sufficient to support

his claim that he acted in self-defense.                            The record shows,

however, that Williams, who was in a car at the time of the

shooting, had a reasonable alternative to engaging in criminal

conduct and recklessly placed himself in danger when he exited

                                             3
his vehicle and walked towards the other vehicle.                               See United

States v. Ricks, 573 F.3d 198, 202 (4th Cir. 2009) (listing the

elements of the justification defense).                       Thus, Williams cannot

establish the district court’s rejection of his justification

argument was clearly erroneous.

            Next,     Williams     argues     the     district       court       failed    to

adequately    explain      the    basis   for     his    sentence         and    imposed   a

substantively       unreasonable       sentence.              We     have       thoroughly

reviewed the sentencing transcript in this case, and determine

the   district    court’s        explanation,       though     brief,       was    legally

sufficient.       The record makes clear that the court considered

the    supporting       evidence    and     was     fully      aware       of    Williams’

individual situation.

            Finally,        Williams          challenges           the          substantive

reasonableness of his sentence and the district court’s refusal

to grant his motion for a downward variance in light of his

self-defense argument.            As discussed above, Williams was unable

to    establish   a     valid    justification          defense      on    this    record;

accordingly,      the    district    court      did     not    err    by    denying       his

motion.    Furthermore, a within Guidelines sentence is presumed

reasonable on appeal.            United States v. Go, 517 F.3d 216, 218

(4th Cir. 2008).         This presumption may be rebutted by a showing

“that the sentence is unreasonable when measured against the

§ 3553(a) factors.”          United States v. Montes-Pineda, 445 F.3d

                                          4
375, 379 (4th Cir. 2006) (internal quotation marks omitted).

Williams cannot rebut the presumption on this record.

              For   the    foregoing    reasons,   we    affirm   the   district

court’s judgment.           We dispense with oral argument because the

facts   and    legal      contentions   are   adequately    presented    in   the

materials     before      the   court   and   argument    would   not   aid   the

decisional process.

                                                                        AFFIRMED




                                         5